(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-15, 21, 22 and 25 are allowed Following is the Examiner’s statement of reason for allowance:

U.S. Patent No. 9,425,238 to Yi et al discloses gate electrodes 15B-C spaced apart from each other and stacked in a first direction perpendicular to an upper surface of the substrate 11 in the first region, extending in a second direction perpendicular to the first direction by different lengths, and providing pad regions in the second region; penetration separation regions (i.e., lateral trenches) penetrating through the gate electrodes and extending in the second direction in the first and second regions, and spaced apart from each other in the second direction in the second region; a lower separation region penetrating through at least one gate electrode and including a lowermost gate electrode between the penetration separation regions [Fig. 1A].  Yi ’238, however, does not anticipates or suggests such limitations as: “a substrate insulating layer disposed in the substrate between the first separation regions and the second separation regions in the second region channel structures penetrating through the gate electrodes and extending perpendicularly to the substrate in the first region; and a first dummy channel structure penetrating through the gate electrodes and the substrate insulating layer, and extending perpendicularly to the substrate on an external side of the lower separation region in the third direction” (as applied to Claim 1); and “a substrate insulating layer disposed in a portion of the substrate in the second region; channel structures penetrating through the gate electrodes and extending perpendicularly to the substrate in the first region; and dummy channel structures penetrating through the gate electrodes and at least portions of the substrate insulating layer and extending perpendicularly to the substrate in the second region, and including a first dummy channel structure disposed adjacent to the lower separation region around the lower separation region and second dummy channel structures disposed in a regular pattern in the pad regions of the gate electrodes” (as applied to Claim 21), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 03/24/2020 and 11/30/2021 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 07, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815